FILE COPY




                                     COURT            OF       APPEALS
                                      SECOND DISTRICT               OF     TEXAS
CHIEF JUSTICE                                                                      CLERK
 BONNIE SUDDERTH                          TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                               401 W. BELKNAP, SUITE 9000
JUSTICES                                     FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  SUE WALKER                                                                        LISA M. WEST
  BILL MEIER                                       TEL: (817) 884-1900
  LEE GABRIEL                                                                      GENERAL COUNSEL
  ELIZABETH KERR                                  FAX: (817) 884-1932               CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                               www.txcourts.gov/2ndcoa



                                           December 19, 2017

    Isaiah R. Williams
    Tarrant County Jail
    #0883329
    100 N. Lamar
    Fort Worth, TX 76196

    RE:              Court of Appeals Number: 02-17-00204-CR
                                              02-17-00205-CR

                     Trial Court Case Number:        1451790D
                                                     1452066D

    Style:           Isaiah R. Williams
                     v.
                     The State of Texas


    Dear Mr. Williams:
           On November 20, 2017, your attorney, John W. Stickels, filed a motion to
    withdraw as attorney on appeal and a brief supporting that motion in the above
    cause. In these documents, your attorney has certified that in his opinion any
    appeal of your conviction would be wholly frivolous and without merit. In a letter
    to this court received November 27, 2017, you indicated that you wish to
    continue this appeal pro se. This letter is to inform you of the date by which your
    pro se response to the Anders brief must be filed.

           Your pro se response to the Anders brief in the above styled cause must
    be filed on or before Tuesday, February 20, 2018. If you do not file your brief on
    or before Tuesday, February 20, 2018, this court will assume that you do not
    intend to file a brief. The State will then have 30 days to respond. Once the
    State files its brief, if any, we will consider your appeal.
                                                                      FILE COPY

02-17-00204-CR
December 19, 2017
Page 2


                                     Respectfully yours,

                                     DEBRA SPISAK, CLERK


                                     By: Rene Wallace, Deputy Clerk

cc:    Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
       Fort Worth, TX 76196-0201

       John W. Stickels
       P.O. Box 121431
       770 N. Fielder Rd.
       Arlington, TX 76012